Citation Nr: 0901280	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  06-09 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for hypertensive 
vascular disease, to include as secondary to service-
connected diabetes mellitus.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge at a video-conference hearing in November 2008.  A 
transcript is of record.  At the hearing, he said he planned 
to make an appointment of a different service organization 
representative after the hearing.  However, the file does not 
contain any document effectuating such a change, so the 
representative of record remains as listed on the first page 
herein, until the veteran revokes it or makes a new 
appointment.

The Board would further note that, at his hearing before the 
undersigned, and in a written submission presented at the 
hearing (via telefacsimile), the veteran expressed his desire 
for a decision on three additional issues: kidney disease, 
claimed as related to his diabetes mellitus; carpal tunnel 
syndrome, as related to his peripheral neuropathy; and 
cardiovascular disease, as related to his diabetes.  These 
issues have not yet been fully developed and certified on 
appeal to the Board, and are referred to the RO for 
appropriate action.

The issue of service connection for hypertensive vascular 
disease is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.
 

FINDINGS OF FACT

1.  An independently corroborated stressor event in service 
has not been established to support a current diagnosis of 
PTSD.

2.  Management of the veteran's diabetes mellitus, type II is 
characterized by insulin therapy on a daily basis and diet 
restriction. 

CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159, 3.303, 3.304 (2008).

2.  The criteria for a rating in excess of 20 percent have 
not been not met for the veteran's type II diabetes mellitus.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.119, Diagnostic Code (DC) 7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In January 2005 VA sent the veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the June 2005 rating 
decision, December 2005 SOC, and October 2008 SSOC explained 
the basis for the RO's action, and the SOC and SSOC provided 
him with additional 60-day periods to submit more evidence.  
It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board notes that an August 2006 letter from the RO 
provided that information.

The RO did not afford the veteran a VA examination for his 
PTSD.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court reviewed the criteria for determining when an 
examination is required by applicable regulation and how the 
Board applies 38 C.F.R. § 3.159(c).  The three salient 
benchmarks are: competent evidence of a current disability or 
recurrent symptoms; establishment of an in-service event, 
injury, or disease; and indication that the current 
disability may be associated with an in-service event.  The 
veteran's medical records show a diagnosis of PTSD.  However, 
a VA examination would not be able to verify the claimed in-
service stressors.  See LeShore v. Brown, Vet. App. 406, 409 
(1995) (mere transcription of lay history as reported by the 
veteran does not become competent medical evidence merely 
because the transcriber is a medical professional).  See also 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996); aff'd, 124 F.3d 
228 (Fed. Cir. 1997) (table) (corroborating evidence of 
alleged stressor cannot consist solely of after-the-fact 
medical nexus evidence).  The lack of more specific stressor 
information has made verification unfeasible.  Therefore, the 
Board agrees with the RO that there is already sufficient 
medical evidence to decide the claim, without scheduling an 
examination.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

A.  Service Connection for PTSD

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
established that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997). 

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 
38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  With respect to the second element, above, if the 
evidence shows that the veteran did not serve in combat with 
enemy forces during service, or if there is a determination 
that the veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); Moreau, supra (requiring evidence to corroborate 
allegations of in-service stressor).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS-
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

The veteran's service treatments records (STRs), including 
September 1975 records from his Reserve service, do not show 
any complaints of, or treatment for, any psychological 
disorders.

In December 2004 the veteran had a VA outpatient PTSD 
assessment at which he said he wanted help with nightmares, 
flashbacks, difficulty getting to sleep and maintaining 
sleep, guilt, and loss of concentration.  He reported being 
stationed in Vietnam from May 1970 to May 1971, where he 
traveled from base to base for his job distributing and 
auditing funds.  The veteran said that he traveled through 
defoliated areas and was exposed to sniper attacks on bases 
and on the road.  In one incident he said his driver's head 
was blown off onto the veteran, and in another he comforted a 
soldier as he died during an ambush.  He reported receiving 
and returning small arms fire, and enduring mortar attacks.  
The veteran was diagnosed with PTSD, delayed and chronic, 
severe.

At a May 2005 VA mental health examination, the veteran 
stated that he had emotional problems prior to 1970, and that 
he had later been diagnosed with PTSD and severe depression.  
He reported having no close friends or family, isolating 
himself, distrusting others, feeling threatened, an 
exaggerated startle response, weekly nightmares related to 
his experiences in Vietnam, flashbacks, suicidal thoughts, 
and sleep disturbance.  He said he was traumatized by the 
events of 9/11, and had self medicated to avoid dreams.  He 
said that while in Vietnam he was ambushed many times, and on 
one occasion his driver was "hit in the face and the brains 
went all over [him]."  On other occasions the veteran was 
pinned down all night under mortar and rocket attack and was 
in a firefight for three hours near the Cambodian border in 
which seven American soldiers were killed.  The veteran said 
that while in service he went to a chaplain about his mental 
health problems, and to a psychiatrist who ignored the 
severity of his complaints.  The veteran said that he was 
also given sleeping pills at a field hospital, and that he 
self medicated with drugs during his service.  He reported no 
contact with mental health professionals from 1971 to 
November 2004.

The VA examiner felt that the veteran was mentally intact and 
cooperative, and had fairly good social skills.  The veteran 
was oriented to time, place, person, and situation, his 
affect was flat and blunted, and he exhibited underlying 
restlessness and agitation.  The examiner noted that the 
veteran's PTSD stressors had not been conceded, and that he 
was told to evaluate whether the veteran had depression and 
if so whether it is related to active service.  His diagnosis 
of the veteran did not include PTSD, and he did not state 
whether he had considered it under the instructions he was 
given for the examination.

Later in May 2005 the veteran wrote that responding to VA 
requests for information had caused him to have anxiety, 
flashbacks, paranoia, fear, nightmares, and sleepless nights.  
He continued that his traumatic experiences had begun before 
he went to Vietnam, when he was stationed in West Virginia 
and his duties included planning and attending funerals.  In 
addition to the incidents discussed above, the veteran wrote 
that while in Vietnam his duties also included overseeing the 
overnight perimeter guard twice a month, and that he feared 
being attacked by his own men.

The veteran was hospitalized with the VA Central Texas 
Veterans Health Care System for PTSD from February 2006 to 
May 2006.  Later in May 2006 he sought VA outpatient 
treatment for PTSD.  At July 2006 treatment he complained of 
feeling depressed and having a low energy level, a lack of 
motivation, poor concentration, nervousness, anxiousness, 
poor anger control, difficulty in dealing with people, 
isolation, nightmares, insomnia, night sweats, flashbacks, 
isolation, stress, being on edge, and not feeling good about 
himself.  He said that the relief from talking about his 
experiences during his inpatient PTSD treatment was short 
lived.  His treatment records show that he began group 
treatment for PTSD in August 2006.

At December 2006 VA treatment the veteran stated his PTSD 
symptoms had worsened over the past year.  He said he had not 
had PTSD symptoms for the 20 years he was employed at GM 
because his mind was occupied.  After taking a buyout from GM 
he had had difficulty finding permanent work.  The veteran's 
diagnosis included PTSD, chronic.  At May 2007 treatment the 
veteran said that he had survivor's guilt because of buddies 
who were killed in Vietnam, and he described weekly 
nightmares.

The veteran wrote in August 2008 that he was unable to 
provide additional details of his stressors from Vietnam.  In 
a November 2008 statement he wrote that he never knew the 
name of the driver who was killed in the incident described 
above, because they did not meet until 45 minutes before the 
driver was killed.  He indicated that this incident had 
occurred during Firebase Ripcord en route to the 101st 
Airborne division.

In reviewing the evidence, the Board notes that since VA 
treatment records show that the veteran has been diagnosed 
with PTSD, whether a diagnosis exists is not the question in 
this case.  At issue in this stage of the proceedings is 
whether there is adequate evidence of one or more in-service 
stressor events which can support a diagnosis of PTSD.

As noted above, the regulation at 38 C.F.R. § 3.304(f) 
permits VA to accept the veteran's assertions regarding 
undocumented stressors if they derive from his having 
"engaged in combat with the enemy."  That language tracks 
the applicable statute, at 38 U.S.C.A. § 1154(b).  The 
Federal Circuit Court recently confirmed that section 1154(b) 
requires more than that a claimant have served in "a combat 
zone" and does require personal participation in combat with 
the enemy, meaning participating in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  Moran v. Peake, No. 07-7163 (Fed. Cir. 
May 2, 2008).  See VAOPGCPREC 12-99 (Oct. 18, 1999).  In such 
circumstances, no further development or corroborative 
evidence is required, if the claimed stressor is "consistent 
with the circumstances, conditions, or hardships of the 
veteran's service."  Id.

There is no doubt that the veteran's service in Vietnam 
placed him in the overall combat theater of operations.  
However, it is the experiencing of specific stressor events, 
rather than the mere presence in an area in which combat 
might arise, that may constitute valid support for a 
diagnosis of PTSD.  See Wood v. Derwinski, 1 Vet.App. 190, 
193 (1991) (noting that "neither appellant's military 
specialty (cannoneer), nor his service records, disclose that 
the nature of his duties exposed him to a more than ordinary 
stressful environment, even given the fact that service in a 
combat zone is stressful in some degree to all who are there, 
whatever their duties and experiences").  Since there is no 
objective evidence (or independent corroboration) that the 
veteran was engaged in combat with the enemy, which has been 
defined as participation in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality (see VAOPGCPREC 12-99), the reported 
stressors must be corroborated by service records or other 
credible sources, under Moreau, supra.

In the present case, the objective evidence of record does 
not reasonably support a finding that the veteran engaged in 
combat with the enemy in Vietnam.  His military occupation 
was adjutant, a non-combat duty assignment in the Adjutant 
General Corps, and he did not receive any combat-indicative 
awards or decorations.  In addition, there is no indication 
that he was wounded in service.  The Board appreciates the 
veteran's testimony before the undersigned, and we view with 
high regard his service in Vietnam.  We do not mean to impugn 
the veteran's credibility regarding the stressor incidents 
discussed above, but we are constrained to search the record 
for corroboration of alleged stressors when official records 
are negative for participation in combat.  Unfortunately, the 
record does not show that he participated in combat, and 
therefore his stressors must be verified.  In addition, the 
record does not contain the level of specificity needed for 
the RO to verify the veteran's stressors.

In view of the foregoing, while there is a diagnosis of PTSD 
in the record, there is no verified or corroborated in-
service stressor to which the disorder can be linked, as 
required by 38 C.F.R. § 3.304(f).  Because the evidence 
preponderates against the claim for service connection for 
PTSD, the benefit-of-the-doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.

B.  Increased Initial Rating for Diabetes Mellitus, Type II

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

As noted above, the veteran's type II diabetes mellitus is 
currently evaluated as 20 percent disabling pursuant to the 
provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913.

Under DC 7913, diabetes mellitus which is manageable by 
restricted diet only is rated 10 percent disabling.  Diabetes 
mellitus requiring insulin and restricted diet, or oral 
hypoglycemic agent and restricted diet, is rated 20 percent 
disabling.  Diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities is rated at 40 percent.  
Where the disorder requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately rated, is rated at 60 percent.  Diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately rated, is rated 100 percent 
disabling. 

Note (1) to Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be rated separately unless 
they are part of the criteria used to support a 100 percent 
rating (under DC 7913).  Noncompensable complications are 
considered part of the diabetic process under DC 7913.  Note 
(2) provides that, when diabetes mellitus has been 
conclusively diagnosed, the adjudicator is not to request a 
glucose tolerance test solely for rating purposes.  38 C.F.R. 
§ 4.119.

VA primary care treatment notes from February 2001 indicate 
that the veteran was using insulin.  In November 2004 he was 
treated after he was lethargic and unable to get off a bus. 
His finger stick was 111 and his blood sugar reading in the 
diabetic clinic was 46.

In May 2005 the veteran had a VA examination for diabetes 
mellitus, type II.  It was noted that he had been diagnosed 
with diabetes in 1975 and that he was initially on a diet, 
then medication, and finally insulin in 1999.  His blood 
sugars were described as well controlled, and he continued to 
follow a diabetic diet.  He walked two miles a day and at 
that time had no retinopathy, neuropathy, or nephropathy.  
The examiner opined that the veteran was doing well on 
insulin and did not have any other complications of diabetes.

At September 2006 VA primary care it was noted that the 
veteran had peripheral neuropathy and hyperlipidemia.  He 
continued to take insulin and his blood sugar readings were 
150 in the morning, 127 at mid-afternoon, and 200 after 
dinner with insulin.  He had a loss of protective sensation 
in his feet, and his pedal pulses were diminished.  His 
glucose level was 169.0, and an adjustment was suggested to 
his insulin dosage.  At December 2006 treatment the veteran 
reported that his insulin level was high in the afternoon.  
He was advised to increase his morning dose of insulin.  He 
said at April 2007 primary care that administers his insulin 
when his blood sugar is high.  In November 2007 testing, his 
glucose level was 90.

In April 2008 the veteran underwent another VA examination 
for diabetes mellitus, and it was noted that he had developed 
bilateral lower and upper extremity neuropathy about four 
years before.  He continued to use insulin more than once 
daily.  The examiner noted that he had peripheral neuropathy 
related to diabetes which caused paresthesias, loss of 
sensation, and pain.  The veteran had moderate limitations in 
chores, shopping, recreation, traveling, bathing, and 
dressing and severe limitations in exercise and sports due to 
the neuropathy.  In April 2008 testing, his glucose level was 
90.

R.T., N.P. of VA Southern Nevada Healthcare System wrote in 
November 2008 that he had treated the veteran since October 
2006 and that the veteran suffered from insulin-dependent 
diabetes with nephropathy, stage I renal disease, and 
hypertension.  The management of the veteran's diabetes 
included insulin therapy on a daily basis, dietary 
restrictions, and activity restrictions.

Reviewing the evidence of record, the Board finds that the 
veteran's diabetes mellitus is controlled by insulin and a 
restricted diet, but has not also required a regulation of 
activities, as is required for a 40 percent evaluation, the 
next highest provided under Diagnostic Code 7913.  See 
38 C.F.R. § 4.119. 

In an August 2006 rating decision, the veteran received 
separate compensable ratings (10 percent for each) for 
neuropathy for each of his extremities (upper and lower), 
effective from February 8, 2006.  While the April 2008 VA 
examiner found that the veteran's activities are limited, he 
indicated that these limitations are due to the veteran's 
peripheral neuropathy.  Mr. T wrote that the management of 
the veteran's diabetes includes activity restrictions.  
However, he did not specify that these limitations are 
separate from those caused by the veteran's neuropathy, and 
he did not specify what the limitations are. 

Note (1) to Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be rated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  See 38 C.F.R. § 4.119.  The veteran does not qualify 
for a 100 percent evaluation under DC 7913 because he does 
not have episodes of ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per year or weekly 
visits to a diabetic care provider.  See id.  In light of the 
above, the Board therefore finds that the activity 
limitations discussed in the April 2007 VA examination report 
and by Mr. T have already been contemplated in the separate 
evaluations for the neuropathies, and cannot be included in 
the veteran's evaluation under Diagnostic Code 7913.  Since 
there are not activity restrictions related to the veteran's 
diabetes which are not separately compensable, the Board 
finds that the veteran is not entitled to a 40 percent 
evaluation, the next highest available under DC 7913.  See 
id. 

Finally, in light of the holding in Fenderson, supra, the 
Board has considered whether the veteran is entitled to a 
staged rating for his diabetes mellitus, type II, as the 
Court indicated can be done in this type of case.  Based upon 
the record, we find that at no time has the disability on 
appeal been more disabling than as currently rated under the 
present decision of the Board.  Although the veteran did not 
have separate ratings for his neuropathies before February 8, 
2006, the medical evidence of record does not show that he 
had limitations in his activities due to diabetes or 
diabetes-related disorders prior to that date.  Therefore, a 
staged rating is not warranted.

Accordingly, the preponderance of the evidence is against the 
claim for an initial evaluation for diabetes mellitus, type 
II, in excess of 20 percent.  Therefore, the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, supra. 

ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus, type II, is denied.

REMAND

The veteran also claims service connection for hypertensive 
vascular disease, to include as secondary to his service-
connected diabetes mellitus.

At a May 2005 VA examination, it was noted that he was 
diagnosed with hypertension in 1971.  The record does not 
support this, as the STRs from 1971 do not show either a 
diagnosis of hypertension or high blood pressure readings, 
and there are no post-service medical records from 1971 that 
have been associated with the claims file.  The veteran wrote 
in his November 2008 statement that he told the examiner he 
did not know which had come first, his diabetes or his 
hypertension.  Therefore, weight should not be accorded to 
the examiner's statement that hypertension was diagnosed 
before diabetes mellitus and is therefore not likely due to 
diabetes, because that conclusion is not supported by the 
medical evidence of record. 

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion. See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In 
addition, a mere transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  We recognize that such an opinion cannot be 
rejected solely because it is based upon a history supplied 
by the veteran, but the critical question is whether it is 
credible in light of all the evidence.  Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005) (Board may reject 
such statements of the veteran if rebutted by the overall 
weight of the evidence).  We note that, at the above VA 
examination, the veteran did not manifest symptoms of 
hypertension, and three blood pressure readings at that 
appointment were 156/78, 136/82, and 157/89.

At a VA examination in April 2008, it was noted that the 
veteran was diagnosed with hypertension a couple of years 
after being diagnosed with diabetes mellitus, type II.  The 
VA examiner opined that the veteran's hypertension was a 
complication of diabetes, with the rationale being the 
duration of the veteran's diabetes and the onset of 
hypertension in relation to the onset of diabetes.  
Unfortunately, the examiner obviously relied solely upon the 
history provided by the veteran, because there are no records 
in the claims file showing that the veteran was diagnosed 
with hypertension a few years after being diagnosed with 
diabetes.  See LeShore, supra.  Therefore, weight cannot be 
afforded to the opinion of the April 2008 VA examiner.  

Mr. T, a VA nurse practitioner who has treated the veteran, 
wrote in November 2008 that the veteran's hypertension can be 
related to his diabetes because the evidence shows that he 
has proteinuria which is probably due to his diabetic 
neuropathy. 

Service connection may be granted for disability which is 
proximately due to, or the result of, a service-connected 
disability.  38 C.F.R. § 3.310(a);  see Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).  When service connection is 
thus established for a secondary disorder, the secondary 
condition is considered a part of the original disability.  
The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment was to conform VA 
regulations to the Allen decision, supra.

Under the amendment to section 3.310, any increase in 
severity of a non-service-connected disability that is 
proximately due to or the result of a service-connected 
disability, and not due to the natural progress of the non-
service-connected condition, will be service connected.  
However, VA will not concede that a non-service-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the non-service-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the non-
service-connected disease or injury.  The rating activity 
will determine the baseline and current levels of severity 
under the Schedule for Rating Disabilities (38 C.F.R. part 4) 
and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310(b) (2008).

As discussed above, the May 2005 and April 2008 VA examiners 
reached different conclusions as to whether the veteran's 
hypertension was likely caused by his diabetes, and 
unfortunately the Board cannot give weight to either opinion 
because they relied on lay history without any records to 
support it.  In addition, opinions were not offered as to 
whether the veteran's hypertension was aggravated by his 
diabetes mellitus, type II.  Therefore, the Board finds that 
it is necessary to remand the veteran's claim of service 
connection for hypertension for another VA examination.

Accordingly, the case is REMANDED for the following action:

1.	Ask the veteran to submit or identify any 
additional evidence he may have pertaining 
to the onset and diagnosis of hypertension.  
Then, schedule him for a VA examination 
with regard to his hypertension.  The 
claims folder must be made available to the 
examiner for review in conjunction with the 
examination, and a notation should be made 
in the examination report that such a 
review took place.  The examiner should 
respond to the following:

a.	Based upon examination findings, 
appropriate tests and studies, 
historical records, and medical 
principles, is it at least as likely 
as not (that is, to at least a 50/50 
degree of probability) that the 
veteran's hypertension was caused 
directly by or arose during his 
military service, or developed after 
service as due to, the result of, or 
aggravated by his service-connected 
diabetes mellitus, type II, or is such 
causation or aggravation unlikely 
(i.e., less than a 50/50 probability)?  
In this regard, please attempt to 
identify the date of onset of each 
disorder.

b.		Note:  The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

c.	Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, 
as contrasted to temporary or 
intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

d.	Note:  Lay history provided by the 
veteran to the examiner may be used to 
establish the dates of onset of his 
hypertension and diabetes mellitus, 
type II, but its credibility must be 
considered in light of all the 
evidence, including medical records.

e.	If any opinion requested above cannot 
be rendered on a medical or scientific 
basis without invoking processes 
relating to guesswork or judgment 
based upon mere conjecture, the 
examiner should clearly and 
specifically so specify in the 
examination report, with an 
explanation as to why that is so.

2.	Readjudicate the claim and, if the decision 
remains adverse to the veteran, issue an 
SSOC and afford the veteran and his 
representative a reasonable opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


